DEPARTMENT OF LABOR — BRANCH OFFICE There is no statutory or constitutional authority for the Department of Labor to set up a branch office in another town or city in the State of Oklahoma.  The Attorney General has considered your request for an opinion on the question raised in your letter of August 23, 1971, wherein you ask: "Would it be legal for the Department of Labor to set up a District office or a branch office in the City of Muskogee?" Article VI, Section 1, of the Oklahoma Constitution provides: "The Executive authority of the State shall be vested in a Governor, Lieutenant Governor, Secretary of State, State Auditor, Attorney General, State Treasurer, Superintendent of Public Instruction, State Examiner and Inspector, Chief Mine Inspector, Commissioner of Labor, Commissioner of Charities and Corrections, Commissioner of Insurance, and other officers provided by law and this Constitution, each of whom shall keep his office and public records, books, and papers at the seat of government, and shall perform such duties as may be designated in this Constitution or prescribed by law." (Emphasis added) Title 40 Ohio St. 1 [40-1] (1961), sets out the powers and duties of the Commissioner of Labor. It states in part: ". . .to collect, assort and systemize reports of all persons, firms or corporations required to report to the Commissioner of Labor annually, and present the same to the Legislature at the following session thereof, to compile statistical detailed reports relating to the commercial, industrial, educational, sanitary conditions of the people, included in the mining, transportation, transmission, commercial, mechanical and manufacturing industries of this State;. . ." There is no provision in the Statutes allowing the Commissioner of Labor to set up a branch office or offices.  There is an Oklahoma case that touches on this problem to some degree. That case is State, ex rel Attorney General v. Huston, 27 Okl. 606
(113 P. 190 1911), which held in syllabus 1: "The County Attorney may bring an action properly triable in the District Court of his county in the name of the State that enjoins State officers, other than the Governor, from misapplying public funds or applying them to a use or for a purpose or at a place prohibited by the Constitution or by law.  "a. Injunction will lie at the suit of the State brought by the county attorney as an executive law officer to enjoin the executive officers of the State, other than the Governor, from removing their offices, public records, books and papers from the seat of government and expending the funds of the State for such purpose." In syllabus 3, the Court held in part: "The District Court of Logan County has the power to enjoin said officers, other than the Governor, from using or applying public funds contrary to law or at a place unauthorized by law.  "a. It has the authority to enjoin such State officers not only from misapplying or dispersing such funds illegally, but also in connection thereunto to restrain them from removing their offices, and public records, books, and papers from the seat of government. (Emphasis added) "e. The duty of the officers of the executive department of this state to keep their offices at the seat of government is mandatory, and involves no question of discretion." (Emphasis added) Title 40 Ohio St. 1 [40-1] (1961), cited above, states that the Commissioner should keep "records" and "statistical detailed reports".  The Oklahoma Constitution is sufficiently clear as to where the records shall be kept and it specifically states that the Commissioner of Labor shall keep all public records, books, and papers at the seat of government, which, of course, is the State Capitol.  Taking the constitutional provisions, the statute, and the case, all cited above, together, it appears that there is no authority to have a branch office or offices unless the authority is specifically granted. It is, therefore, the opinion of the Attorney General that your question be answered in the negative and that it would not be legal for the Department of Labor to set up a district office or a branch office in the City of Muskogee.  (Todd Markum)